An unpublis

SUPREME COURT
OF
NEVADA

CLERK'S OHGEH
. lam-47 «mm

 

led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

CONSTABLE JOHN BONAVENI‘URA, NE. 67014
‘ AN INDIVIDUAL AND INCAPACI'IY
AS ELECTED OFFICIAL LAS VEGAS
TOWNSHIP CONSTABLE, F I L E D
Appellant,
 ‘ vs. MAY 29 2015
‘ CONSTABLE JORDAN ROSS, mm K “NEW
  DLERK OF $UPREME COURT
5" 5'
DEPUTY ELERK
ORDER DISMISSING APPE4L

Cause appearing, appellant’s motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK 0E THE SUPREME CUURT
TRACIE K. LINDE N

BY: W ‘ ‘

Hon. Ronald J. Israel, District Judge

Robert B; P001
Goodman Law Group

Eighth District Court Clerk

l5 - W375